 1   TORRES | TORRES STALLINGS AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   HEATHER STANLEY
 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                     Case No. 1:20-cr-00045 NONE-SKO
11                      Plaintiff,
12           v.                                     STIPULATION AND ORDER TO VACATE
                                                    BAIL REVIEW HEARING
13    HEATHER STANLEY,
14                      Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE BARBARA
17   A. MCAULIFFE AND ANGELA SCOTT, ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, HEATHER STANLEY, by and through her attorney of

19   record, DAVID A. TORRES hereby requesting that the bail review hearing currently set for

20   Friday, March 20, 2020 be vacated.

21          After speaking to Ms. Stanley and AUSA Angela Scott, we have determined that the bail

22   review hearing is no longer necessary.

23   //

24   //

25   //

26   //

27   //

28
                                                    1
 1

 2          IT IS SO STIPULATED.
                                                             Respectfully Submitted,
 3   DATED: 3/19/20                                          /s/ David A Torres         ___
                                                             DAVID A. TORRES
 4                                                           Attorney for Defendant
 5                                                           HEATHER STANLEY

 6

 7   DATED: 3/19/20                                          /s/Angela Scott_____________
                                                             ANGELA SCOTT
 8
                                                             Assistant U.S. Attorney
 9

10
                                              ORDER
11

12          IT IS SO ORDERED that the bail review hearing currently set for Friday, March 20, 2020
13   be vacated.
14

15   IT IS SO ORDERED.

16      Dated:     March 19, 2020                         /s/ Barbara   A. McAuliffe          _
17                                                  UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26

27

28
                                                   2
